 Case 2:20-cv-00380-JRG Document 12 Filed 12/28/20 Page 1 of 4 PageID #: 237




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,
                                                             Civil Action No. 2:20-cv-380-JRG
               Plaintiff,

        vs.
                                                             JURY TRIAL
SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

               Defendants.



                  MOTION TO FILE CERTAIN EXHIBITS UNDER SEAL

        Plaintiff Ericsson Inc. (“Ericsson”) respectfully requests the Court’s leave to file under seal

certain exhibits to their Emergency Application for Temporary Restraining Order and Anti-

Interface Injunction Related to Samsung’s Lawsuit Filed in the Wuhan Intermediate People’s

Court of China. Given that Samsung has not appeared in this case, a protective order has not been

entered. However, once a protective order is entered, exhibits 3 and 4 to the Mathews Declaration

filed   with   Ericsson’s    Emergency      Application    contain    proprietary   and    “HIGHLY

CONFIDENTIAL” information that would be produced by Ericsson under an “ATTORNEYS’

EYES ONLY” designation. Given the contents of the documents that are the subject of this motion,

Ericsson respectfully requests that the Court grant its motion to seal.
Case 2:20-cv-00380-JRG Document 12 Filed 12/28/20 Page 2 of 4 PageID #: 238




Dated: December 28, 2020.               MCKOOL SMITH, P.C.


                                        /s/ Theodore Stevenson, III
                                        Theodore Stevenson, III
                                        Texas State Bar No. 19196650
                                        tstevenson@mckoolsmith.com
                                        Nicholas Mathews
                                        Texas State Bar No. 24085457
                                        nmathews@McKoolSmith.com
                                        Erik B. Fountain
                                        Texas State Bar No. 24097701
                                        efountain@McKoolSmith.com
                                        MCKOOL SMITH, P.C.
                                        300 Crescent Court Suite 1500
                                        Dallas, TX 75201
                                        Telephone: (214) 978-4000
                                        Telecopier: (214) 978-4044

                                        Christine Woodin
                                        Texas State Bar No. 24199951
                                        California Bar No. 295023
                                        cwoodin@mckoolsmith.com
                                        MCKOOL SMITH, P.C.
                                        300 South Grand Avenue, Suite 2900
                                        Los Angeles, California 90071
                                        Telephone: (213) 694-1200
                                        Telecopier: (213) 694-1234

                                        Blake Bailey
                                        Texas State Bar No. 24069329
                                        bbailey@mckoolsmith.com
                                        MCKOOL SMITH, P.C.
                                        600 Travis Street, Suite 7000
                                        Houston, TX 77002
                                        Telephone: (713) 485-7300
                                        Telecopier: (713) 485-7344

                                        Samuel F. Baxter
                                        Texas State Bar No. 01938000
                                        sbaxter@McKoolSmith.com
                                        Jennifer L. Truelove
                                        Texas State Bar No. 24012906
                                        jtruelove@McKoolSmith.com
                                        MCKOOL SMITH, P.C.
                                        300 Crescent Court, Suite 1500
Case 2:20-cv-00380-JRG Document 12 Filed 12/28/20 Page 3 of 4 PageID #: 239




                                        Dallas, TX 75201
                                        Telephone: (903) 923-9001


                                        ATTORNEYS FOR PLAINTIFFS
                                        ERICSSON INC. AND
                                        TELEFONAKTIEBOLAGET LM
                                        ERICSSON
Case 2:20-cv-00380-JRG Document 12 Filed 12/28/20 Page 4 of 4 PageID #: 240




                             CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and foregoing document has been

  served on all counsel of record via the Court’s ECF system on December 28, 2020.

                                                  /s/ Nicholas Mathews
                                                  Nicholas Mathews
